Citation Nr: 0805490	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-02 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for spinal condition.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1971 to December 1973 and from January 2003 to 
January 2004.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision of the Waco, Texas Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2005 the RO requested the veteran's service 
medical records (SMRs) from the National Personnel Records 
Center (NPRC).  In a response received by the RO that same 
month the NPRC indicated that they had done several searches 
of its facility but were unable to locate the SMRs that were 
requested and that if the folder was located in the future, 
the NPRC would send it to the RO.  In a subsequent May 2005 
memo the RO indicated that it had determined that the 
veteran's SMRs were unavailable for review for both of his 
periods of active duty The RO further indicated that all 
efforts to obtain this information had been exhausted as it 
had made the February 2005 request to the NPRC and received a 
negative reply.  Also in May 2005 the veteran submitted 
copies of the SMRs in his possession, which clearly did not 
constitute a complete SMR file for his two periods of Active 
Duty and any periods of ACDURTA.

In his September 2007 informal hearing presentation, the 
veteran's representative argued that VA had failed to obtain 
the veteran's SMRs although evidence in the file indicated 
that they were likely with his reserve unit in Fort Bliss, 
Texas.  Consequently, the representative urged VA to maker 
further attempts to obtain the complete SMRs.  In this 
regard, the Board finds that the representative has made a 
reasonable request as it appears that the veteran may have 
been called to active duty from reserve status in 2003 and 
the additional missing SMRs could have a bearing on the above 
listed claims.  Consequently, a Remand is necessary so the RO 
can conduct additional searches for the SMRs.

In specific regard to the veteran's claim for left knee 
disability, the Board notes that the existing evidence of 
record already establishes that the veteran had knee problems 
during both his periods of active duty (see SMRs from May 
1973 and October 2003) and that he currently has a diagnosis 
of left knee chondromalacia.  Accordingly, as the veteran has 
essentially alleged that he has continued to have knee 
problems from his first period of service to the present, a 
VA examination is warranted prior to final adjudication of 
this claim, regardless of whether any additional SMRs showing 
treatment or evaluation of knee disability are found.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In regard to the veteran's claim for bilateral hearing loss, 
the Board notes that he has had two recent audiological 
evaluations, a VA evaluation in February 2006 and a private 
audiological evaluation in July 2006.  The VA evaluation did 
show hearing loss disability by VA standards based on the 
veteran's speech recognition scores.  See 38 C.F.R. § 3.385.  
The private evaluation did not show a hearing loss disability 
by VA standards.  Id.  Consequently, on Remand, after the 
search for any additional SMRS has been completed and after 
the RO has updated the record with any additional pertinent 
evidence submitted or identified by the veteran, an 
additional VA audiological evaluation should be conducted to 
determine whether the veteran has current hearing loss for 
which is considered a disability for VA compensation 
purposes, and if so, whether such loss is related to his 
military service.  

The record suggests that the veteran began military service 
in the Reserves in 1970 and that he may have continued with 
service in the Reserves until he entered active duty in 
January 2003.  This raises at least a possibility that one or 
more of the above claimed disabilities may have become 
manifest during a period of Active Duty for Training 
(ACDUTRA) or Inactive Duty for Training (INACDUTRA).  
Accordingly, on Remand, the RO should attempt to obtain a 
record of his periods of ACDUTRA and INACDUTRA from 1970 to 
the present as well as any SMRs from his time in the reserves 
from 1970 to the present.  
Regarding the veteran's claim for spinal condition, the Board 
notes that he has not indicated with any specificity whether 
he has any current spinal problem, and if so, the nature of 
that problem.  Thus, on Remand, the veteran should be given 
another opportunity to identify whether he has any current 
spinal problems, and if so, the nature of these problems and 
should be asked to identify any treatment he has received for 
such problems.   After such identification by the veteran and 
the obtaining of all available pertinent records, the RO can 
then determine whether any further development (e.g. a VA 
spine examination) is necessary for adjudication of the 
veteran's claim.  See 38 C.F.R. § 3.159(c)(4).

 Accordingly, the case is REMANDED for the following action:

1.  The RO should make exhaustive efforts 
to locate the veteran's service medical 
records for both his periods of active 
duty and for his reserve service.  Such 
efforts should include requesting the 
records from his reserve unit in Fort 
Bliss, Texas and making an additional 
request for the records from NPRC.  The RO 
should document all efforts made.  If 
after exhaustive efforts the RO is unable 
to obtain all or part of the veteran's 
service medical records, it should so 
certify for the file.

2.  The RO should obtain a complete record 
of all the veteran's dates of ACDUTRA and 
INACDUTRA from 1970 to the present.

3.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for left knee 
disability, hearing loss and spinal 
condition from April 2007 to the present 
and should secure copies of complete 
records of the treatment or evaluation 
from all sources identified. 

4.  After completion of the foregoing, 
arrange for a VA examination by an 
appropriate physician to determine the 
likely etiology of the veteran's current 
left knee disability.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests should 
be performed.  The examiner should then 
provide an opinion whether such disability 
is at least as likely as not (i.e. whether 
there is a 50 percent chance or greater) 
the left knee disability is related to the 
veteran's military service.  The examiner 
should explain the rationale for the 
opinion given.

5.  Arrange for a VA evaluation by an 
audiologist to determine whether the 
veteran has current hearing loss by VA 
standards.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests should be performed.    
The examiner should then provide an 
opinion whether any such hearing loss is 
at least as likely as not
(i.e. whether there is a 50 percent chance 
or greater) related to the veteran's 
military service.  The examiner should 
explain the rationale for the opinion 
given.

6.  If the above efforts regarding the 
identification and obtaining of additional 
evidence pertaining to the veteran's claim 
for spinal condition suggest further 
development (e.g. a VA examination), the 
RO should conduct such further 
development.  

7.  The RO should then readjudicate the 
claims.  If any benefit sought on appeal 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



